          Case 2:20-cv-00290-RFB-NJK Document 85 Filed 07/26/21 Page 1 of 1




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   JAMES LESCINSKY,
                                                          Case No. 2:20-cv-00290-RFB-NJK
 9          Plaintiff(s),
                                                                         Order
10   v.
                                                                    [Docket No. 55]
11   CLARK COUNTY SCHOOL DISTRICT,
12          Defendant(s).
13         Plaintiffs’ counsel filed a certificate of service for the notice sent to potential opt-in
14 plaintiffs. Docket No. 55. On July 9, 2021, the Court ordered Plaintiffs’ counsel to explain (by
15 July 16, 2021) why that filing should not be stricken. Docket No. 62. To date, no response has
16 been filed. The Court hereby STRIKES the proof of service at Docket No. 55 and INSTRUCTS
17 the Clerk’s Office to keep that document sealed.
18         IT IS SO ORDERED.
19         Dated: July 26, 2021
20                                                             ______________________________
                                                               Nancy J. Koppe
21                                                             United States Magistrate Judge
22
23
24
25
26
27
28

                                                   1
